Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THE EXAMINER’S EVALUATION OF THE APPLICATION

SECTION A		RELEVANT ART CITED BY THE EXAMINER

Luick (US 2005/0071564 A1) discloses methods and systems for reducing cache miss rates for cache are disclosed. Embodiments may include a computer system with one or more processors and each processor may couple with a private cache. 
Gille (US 2011/0047408) teaching data processing apparatus comprises processing circuitry for performing data processing operations, and cache storage having a plurality of cache records for storing data values for access by the processing circuitry when performing the data processing operations.
Paver (US 20110307664 A1) teaching cache device for coupling to a memory device, the cache device comprising regular access detection circuitry for detecting occurrence of a sequence of accesses to data values whose associated memory locations follow a regular pattern, an allocation policy employed by the cache to determine a selected cache line into which to store a data value is altered with the aim of increasing a likelihood that when an evicted data value output by the cache is subsequently written to the memory device.
J. Guo et al., "Memory System Design for a Multi-core Processor," 2008 International Conference on Complex, Intelligent and Software Intensive Systems, Barcelona, 2008, pp. 601-606.

SECTION B		DISTINGUISHING FEATURES RECITED IN THE CLAIMS

	The following is an Examiner’s Statement of Reasons for Allowance See MPEP 1302.14
The primary reasons for allowance of independent claims 1, 10, 19 and 28 in the instant application is the combination with the inclusion of the following limitations: 
“copying a first portion of data from a source location to a destination location, the first portion of the data being less than all of the data intended to be copied from the source location to the destination location;” 
“determining a cache miss rate associated with an amount of the first portion of the data that is located in a cache;”
“selecting a type of memory copy operation based on the cache miss rate bv: when the cache miss rate is less than a threshold, selecting a cache-based type of memory operation; and ” 
when the cache miss rate is greater than the threshold, selecting a non cache-based type of memory operation; and”
“initiating the memory copy operation based on the selected type of memory copy operation to copy a second portion of the data from the source location to the destination location.”

The above limitations in combination with the other elements recited are not found in the prior art of record. The examiner also cannot find any other reference on further prior art search that has disclosed or taught “selecting a type of memory copy operation based on the cache miss rate bv: when the cache miss rate is less than a threshold, selecting a cache-based type of memory operation;” and ”when the cache miss rate is greater than the threshold, selecting a non cache-based type of memory operation.”
 
Therefore, independent claims 1, 10, 19 and 28 are allowable. All other dependent claims depending on Claim 1, Claim 10, Claim 19 and Claim 28 are allowable too. 

The prior art of record including the disclosures of Gille (US 2011/0047408), Paver (US 20110307664 A1), Luick (US 2005/0071564 A1)  neither anticipates nor renders obvious the above-recited combination. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PIERRE MICHE BATAILLE/Primary Examiner, Art Unit 2136